157 S.W.3d 385 (2005)
Rae Ann MURRAY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84219.
Missouri Court of Appeals, Eastern District, Division Three.
March 8, 2005.
Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Rae Ann Murray appeals from the judgment denying her Rule 24.035 motion for post-conviction relief after an evidentiary hearing. She asserts her guilty plea lacked a factual basis. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).